DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 and 6-17 and species (1) (the high throughput array is a next-generation sequencing (NGS) array, see claim 6) in the reply filed on August 9, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant requests that the restriction requirement be reconsidered because the Office Action has not shown that a serious burden would be required to examine all of the claims. Specifically, Groups I and II are related as a process and product. The examiner alleges that the claims don’t related to a single general elective entity concept under PCT Rule 13.1 because, under Rule 13.2, they lack the same special technical feature. In the present case, the Examiner allege that the feature linking Group I and Group II is not special because the chip hybridized association-mapping platform for determining protein-nucleic acid interaction recited in claim 18 of Group II is not a contribution over the prior art. Applicant respectfully traverses this allegation, especially as it applies to cited prior art 2003/0235828 (Gillibolian et al). Gillibolian et al. teaches methods and compositions for identifying protein/nucleic acid binding wherein a nucleic acid probe array is first contacted with a target nucleic acid population to produce a hybridized array. The resultant hybridized array is then contacted with a population of proteins to produce a protein bound array. This differs from the present invention in that, in the present invention, the nucleic acid probe array is not first contacted with a target nucleic acid population. Applicant therefore respectfully requests withdrawal of this restriction requirement and rejoinder of the claims” and “[A] requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 808.01(a). Applicant asserts that the latter standard is not met and that examination of all species would not be a burden to the Examiner. Applicant reminds the Examiner that, upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141. Applicant reserves all rights in these claims to file divisional and continuation patent applications drawn to non-elected subject matter or claims. The absence of additional comments regarding the office action does not signify agreement with or concession of any characterization or requirement. In addition, because the arguments and comments herein may not be exhaustive, there may be additional arguments and comments that have not been expressed. Applicant awaits an action on the merits”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that Groups I and II, and species (1) to (3) will be examined together. Although applicant argues that “the Office Action has not shown that a serious burden would be required to examine all of the claims” and  “that examination of all species would not be a burden to the Examiner”, the restriction requirement and election of species requirement are not dependent on a serious search burden on the examiner argued by applicant but are based on that “[G]roups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features” and species (1) to (3) “are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1” (see the restriction requirement mailed on June 10, 2022). Furthermore, although applicant argues that “[G]illibolian et al. teaches methods and compositions for identifying protein/nucleic acid binding wherein a nucleic acid probe array is first contacted with a target nucleic acid population to produce a hybridized array. The resultant hybridized array is then contacted with a population of proteins to produce a protein bound array. This differs from the present invention in that, in the present invention, the nucleic acid probe array is not first contacted with a target nucleic acid population”, claim 18 does not require that “the nucleic acid probe array is not first contacted with a target nucleic acid population” as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since Gillibolian et al., teach a substrate comprising a surface having at least one protein/nucleic acid binding pair immobilized thereon, wherein each protein/nucleic acid binding pair comprises: (a) a molecular beacon probe comprising a first fluorescent label; (b) an unlabeled target nucleic acid hybridized to said molecular beacon probe; and (c) a fluorescently labeled protein labeled with a second fluorescent label and bound to said unlabeled target nucleic acid, wherein said second fluorescent label and said first fluorescent label make up a FRET pair (see claim 20), claim 18 can be rejected by Gillibolian et al., Wu et al., (US 2019/0360041 A1, priority date: May 18, 2016) and  Barr Ost et al., (US 2006/0281109 A1, published on December 14, 2006) (see below for the rejection on claim 1). Therefore, the requirement is still deemed proper and is made FINAL. Claims 1, 6, and 9-17 will be examined. 

Drawings
Some letters in Figure 5A cannot be recognized. Applicant is required to submit new Figure 5A.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: (1) Figures 5E and 6D contain nucleotide sequences having more than ten nucleotides. However, there are no SEQ ID Nos. in Figures 5E and 6D or Brief Description Of The Drawings related to Figures 5E and 6D does not describe these nucleotide sequences; and (2) Iigo.ID J.TADopedT in TABLE 3   contain more than ten nucleotides. However, this nucleic acid does not have a SEQ ID No. in Table 3. 
Appropriate correction is required.

Claim Objections
Claim 11 or 12 or 13 or 14 is objected to because of the following informality: “protein-nucleic acid interaction” should be “the protein-nucleic acid interaction”. 
Claim 16 is objected to because of the following informalities: (1) “a subset of nucleic acid clusters” should be “a subset of the nucleic acid clusters”; and (2) “specific protein-nucleic acid interaction” should be “the protein-nucleic acid interaction”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology. The Court summarized eight factors to
be considered in a determination of  “undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
To begin, there is no direction or guidance to show that the protein-nucleic acid interaction can be determined using multi-color co-localization as recited in claim 12, time-dependent kinetics of the protein-nucleic acid interactions can be measured using the method as recited in claim 13, and the protein-nucleic acid interaction can be determined using fluorescent resonant energy transfer (FRET) as recited in claim 14. While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the protein-nucleic acid interaction can be determined using multi-color co-localization as recited in claim 12, time-dependent kinetics of the protein-nucleic acid interactions can be measured using the method aa recited in claim 13, and protein-nucleic acid interaction can be determined using fluorescent resonant energy transfer (FRET) as recited in claim 14.
Although the specification teaches that “[U]sing a fluorescence microscope opens new experimental configurations, including multi-color co-localization time-dependent kinetic experiments, FRET, and other advanced imaging modalities” and “[M]ulti-color co-localization can used to determine protein-nucleic acid interaction. An example of using multi-color colocalization can be found in U.S. Pat. No. 6,844,150, herein incorporated by reference in its entirety. Time-dependent kinetics of protein-nucleic acid interactions can also be measured using the methods disclosed herein. An example of time-dependent kinetics can be found in U.S. Pat. No. 6,589,729, herein incorporated by reference in its entirety. Protein or nucleic acid conformations can be measured via Forster resonance energy transfer (FRET) or other fluorescence transfer or quenching methods. An example of FRET can be found in U.S. Pat. No. 6,908,769 herein incorporated by reference in its entirety” (see paragraphs [0051] and [0083] of US 2020/0109446 A1, which is US publication of this instant case), since claim 1 does not require that one or more fluorescently labeled proteins has/have different fluorescent labels which can produce multiple different fluorescent signals, multi-color co-localization cannot be generated in the high-throughput array of claim 1 such that it is unpredictable how protein-nucleic acid interaction can be determined using multi-color co-localization as recited in claim 12. Furthermore, there is no definition for “time-dependent kinetics” in the specification. Based on U.S. Pat. No. 6,589,729 cited in paragraph [0083] of US 2020/0109446 A1 (US publication of this instant case), the time-dependent kinetics of protein-nucleic acid interaction is measured by flowing at least two reagents into a flow channel and varying the flow rate of the mixture through the flow channel. By increasing and/or decreasing the flow rate of the reagent mixture from the point of mixing to the point of detection, one alters the amount of reaction time, allowing monitoring reaction kinetics over time. Since nucleic acid clusters are located on a high-throughput array and the high-throughput array can be made by any kind of substrate, if the high-throughput array is a glass slide whose size is usually larger than diameter of a flow channel, it is unpredictable how time-dependent kinetics of protein-nucleic acid interactions can be measured by flowing nucleic acid clusters located on a glass slide whose size is usually larger than diameter of a flow channel and one or more fluorescently labeled proteins into a flow channel such that it is unpredictable how time-dependent kinetics of the protein-nucleic acid interactions can be measured as recited in claim 13. In addition, it is known that measuring FRET requires two different fluorescent dyes wherein one of the fluorescent dyes is located on nucleic acids as a donor or an acceptor and another of the fluorescent dyes is located on proteins as an acceptor or a donor (see paragraphs [0050] and [0058] and claim 1 of Gillibolian et al., (US 2003/0235828 A1, published on December 25, 2003). Since claim 1 does not require that nucleic acid clusters on a high-throughput array are labeled with a fluorescent dye, based on a fluorescent label on the proteins, it is unpredictable how protein-nucleic acid interaction can be determined using fluorescent resonant energy transfer (FRET) as recited in claim 14.
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed. These undue experimentation at least includes to test whether the protein-nucleic acid interaction can be determined using multi-color co-localization as recited in claim 12, time-dependent kinetics of the protein-nucleic acid interactions can be measured using the method as recited in claim 13, and the protein-nucleic acid interaction can be determined using fluorescent resonant energy transfer (FRET) as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected as vague and indefinite. The specification teaches that “CHAMP's computational strategy uses phiX clusters as alignment markers to align the spatial information obtained via Illumina sequencing with the fluorescent association profiling experiments” (see paragraph [0119] of US 2020/0109446 A1, which is US publication of this instant case). Since the claim does not indicate that spatial information is obtained via sequencing what and fluorescent imaging data is obtained from what, one skilled in the art would not understand the metes and bounds of the claim. Please clarify. 
Claim 17 recites the limitation “the DNA clusters” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “DNA clusters” before “the DNA clusters”. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibolian et al., (US 2003/0235828 A1, published on December 25, 2003) in view of Wu et al., (US 2019/0360041 A1, priority date: May 18, 2016) and  Barr Ost et al., (US 2006/0281109 A1, published on December 14, 2006).  
Regarding claim 1, Gillibolian et al., teach exposing nucleic acids (ie., a plurality of distinct molecular beacon probes) on a high-throughput array to one or more fluorescently labeled proteins (ie., a population of fluorescently labeled proteins); and detecting protein-nucleic acid interactions by fluorescent imaging (ie., detecting a fluorescent signal on the array) as recited in claim 1 (eg., see claims 1-10). 
Gillibolian et al., do not disclose exposing nucleic acid clusters on a high-throughput array to one or more fluorescently labeled proteins as recited in claim 1. 
Wu et al., teach to produce fluorescent dye labeled DNA clusters on an array (see paragraph [0026], [0131], [0156], and [0157], and Figures 6A to 6C and 11A). Since Wu et al., teach that “[F]IGS. 6A and 6B are fluorescent images of a patterned device surface containing 14 µm microwells with 28 µm pitch before and after clustering 14 cycle sequencing” (see paragraph [0156]), the high throughput array taught by Wu et al., can be considered as the high throughput array which has previously been used for sequencing nucleic acids as recited in claim 9. 
Barr Ost et al., teach that “[C]lustered arrays of nucleic acid molecules may be produced using techniques generally known in the art. By way of example, WO 98/44151 and WO 00/18957 (both of which are incorporated by reference herein) both describe methods of nucleic acid amplification which allow amplification products to be immobilised on a solid support in order to form arrays comprised of clusters or ‘colonies’ of immobilised nucleic acid molecules” (see paragraph [0133]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 1 by exposing nucleic acid clusters on a high-throughput array to one or more fluorescently labeled proteins in view of the prior arts of  Gillibolian et al., Wu et al., and Barr Ost et al.. One having ordinary skill in the art would have been motivated to do so because Wu et al., teach to produce fluorescent dye labeled DNA clusters on an array (see paragraph [0026], [0131], [0156], and [0157], and Figures 6A to 6C and 11A), Barr Ost et al., teach that “[C]lustered arrays of nucleic acid molecules may be produced using techniques generally known in the art. By way of example, WO 98/44151 and WO 00/18957 (both of which are incorporated by reference herein) both describe methods of nucleic acid amplification which allow amplification products to be immobilised on a solid support in order to form arrays comprised of clusters or ‘colonies’ of immobilised nucleic acid molecules” (see paragraph [0133]), and the simple substitution of one kind of high-throughput array (ie., the high-throughput array taught by Gillibolian et al.,) from another kind of high-throughput array (ie., the high-throughput array comprising fluorescent dye labeled DNA clusters taught by Wu et al.,) during the process of performing the method of claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the high-throughput array taught by Gillibolian et al., and the high-throughput array comprising fluorescent dye labeled DNA clusters taught by Wu et al., are used for the same purpose (ie., for a hybridization or binding assay). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 1 using a high-throughput array comprising fluorescent dye labeled DNA clusters in view of the prior arts of  Gillibolian et al., Wu et al., and Barr Ost et al., in order to immobilize amplification products on the high-throughput array. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibolian et al., in view of Wu et al., and  Barr Ost et al., as applied to claims 1 and 9 above, and further in view of Zhou et al., (US 2012/0252682 A1, published on October 4, 2012). 
The teachings of Gillibolian et al., Wu et al., and  Barr Ost et al., have been summarized previously, supra.
Gillibolian et al., Wu et al., and  Barr Ost et al., do not disclose that the high throughput array is a next-generation sequencing (NGS) array as recited in claim 6 and the high throughput array comprises 1 million or more unique nucleic acid clusters as recited in claim 10. 
Zhou et al., teach a next-generation sequencing (NGS) array comprising millions or more unique nucleic acid clusters (see [0105] to [0108]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 6 and 10 by making a next-generation sequencing (NGS) array comprising fluorescent dye labeled millions or more unique nucleic acid clusters in view of the prior arts of  Gillibolian et al., Wu et al., Barr Ost et al., and Zhou  et al..  One having ordinary skill in the art would have been motivated to do so because Zhou et al., teach a next-generation sequencing (NGS) array comprising millions or more unique nucleic acid clusters (see [0105] to [0108]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 6 and 10 by making a next-generation sequencing (NGS) array comprising fluorescent dye labeled millions or more unique nucleic acid clusters and use the NGS array in the method of claim 1 in view of the prior arts of  Gillibolian et al., Wu et al., Barr Ost et al., and Zhou  et al.. in order to perform a next-generation sequencing using the NGS array comprising fluorescent dye labeled millions or more unique nucleic acid clusters. 
Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibolian et al., in view of Wu et al., and  Barr Ost et al., as applied to claims 1 and 9 above, and further in view of Hoser (US 2007/0148645A1, published on June 28, 2007). 
The teachings of Gillibolian et al., Wu et al., and  Barr Ost et al., have been summarized previously, supra.
Gillibolian et al., Wu et al., and  Barr Ost et al., do not disclose that a fluorescent microscope is used to image protein-nucleic acid interactions as recited in claim 11 and the microscope is a total internal reflection fluorescence (TIRF) microscope as recited in claim 15. However, Gillibolian et al., teach that fluorescent resonant energy transfer (FRET) is used to determine protein-nucleic acid interaction as recited in claim 14 (eg., see claims 1-10). 
Hoser teaches that the use of TIRF microsope for the detection of FRET or fluorescence quenching is well known in the art (see paragraph [0198]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 11 and 15 by 
imaging protein-nucleic acid interactions using a fluorescent microscope such as a total internal reflection fluorescence (TIRF) microscope in view of the prior arts of  Gillibolian et al., Wu et al., Barr Ost et al., and Hoser. One having ordinary skill in the art would have been motivated to do so because Hoser teaches that the use of TIRF microscope for the detection of FRET is well known in the art (see paragraph [0198]) and the simple substitution of one kind of imaging method for measuring FRET (ie., the imaging method for measuring FRET taught by Gillibolian et al.,) from another kind of imaging method for measuring FRET (ie., the imaging method for measuring FRET using a TIRF microscope taught by Hoser) during the process of performing the method of claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the imaging method for measuring FRET taught by Gillibolian et al.,) and the imaging method for measuring FRET using a TIRF microscope taught by Hoser are used for the same purpose (ie., measuring FRET). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 11 and 15 by imaging protein-nucleic acid interactions using a fluorescent microscope such as a total internal reflection fluorescence (TIRF) microscope in view of the prior arts of  Gillibolian et al., Wu et al., Barr Ost et al., and Hoser.
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
16.	No claim is allowed. 
17.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 26, 2022